
	

113 S211 RS: To amend certain definitions contained in the Provo River Project Transfer Act for purposes of clarifying certain property descriptions, and for other purposes.
U.S. Senate
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 106
		113th CONGRESS
		1st Session
		S. 211
		[Report No. 113–52]
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2013
			Mr. Hatch (for himself
			 and Mr. Lee) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 27, 2013
			Reported by Mr. Wyden,
			 without amendment
		
		A BILL
		To amend certain definitions contained in the Provo River
		  Project Transfer Act for purposes of clarifying certain property descriptions,
		  and for other purposes.
	
	
		1.Clarifying certain property
			 descriptions in Provo River Project Transfer Act
			(a)Pleasant Grove
			 PropertySection 2(4)(A) of
			 the Provo River Project Transfer Act (Public Law 108–382; 118 Stat. 2212) is
			 amended by striking of enactment of this Act and inserting
			 on which the parcel is conveyed under section 3(a)(2).
			(b)Provo Reservoir
			 CanalSection 2(5) of the
			 Provo River Project Transfer Act (Public Law 108–382; 118 Stat. 2212) is
			 amended—
				(1)by striking
			 canal, and any associated land, rights-of-way, and facilities
			 and inserting water conveyance facility historically known as the Provo
			 Reservoir Canal and all associated bridges, fixtures, structures, facilities,
			 lands, interests in land, and rights-of-way held,;
				(2)by inserting and forebay
			 after Diversion Dam;
				(3)by inserting
			 near the Jordan Narrows to the point where water is discharged to the
			 Welby-Jacob Canal and the Utah Lake Distributing Canal after
			 Penstock; and
				(4)by striking
			 of enactment of this Act and inserting on which the Provo
			 Reservoir Canal is conveyed under section 3(a)(1).
				
	
		June 27, 2013
		Reported without amendment
	
